Name: 81/1012/EEC: Commission Decision of 17 December 1981 terminating the anti-dumping proceeding concerning imports of certain monochrome portable television sets originating in the Republic of Korea
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-19

 Avis juridique important|31981D101281/1012/EEC: Commission Decision of 17 December 1981 terminating the anti-dumping proceeding concerning imports of certain monochrome portable television sets originating in the Republic of Korea Official Journal L 364 , 19/12/1981 P. 0049****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO C 25 , 5 . 2 . 1981 , P . 3 . COMMISSION DECISION OF 17 DECEMBER 1981 TERMINATING THE ANTI-DUMPING PROCEEDING CONCERNING IMPORTS OF CERTAIN MONOCHROME PORTABLE TELEVISION SETS ORIGINATING IN THE REPUBLIC OF KOREA ( 81/1012/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 9 THEREOF , AFTER HEARING THE OPINION EXPRESSED BY THE ADVISORY COMMITTEE SET UP UNDER THAT REGULATION , WHEREAS IN SEPTEMBER 1980 THE COMMISSION RECEIVED A COMPLAINT LODGED BY THE EUROPEAN ASSOCIATION OF CONSUMER ELECTRONICS MANUFACTURERS ( EACEM ) ON BEHALF OF THE DUTCH , FRENCH AND ITALIAN PRODUCERS OF MONOCHROME PORTABLE TELEVISIONS WHOSE COLLECTIVE OUTPUT CONSTITUTES A MAJOR PART OF TOTAL COMMUNITY PRODUCTION OF THE PRODUCT IN QUESTION ; WHEREAS THIS COMPLAINT WAS LATER SUPPORTED BY THE GERMAN PRODUCERS OF THESE GOODS ; WHEREAS THE COMPLAINT CONTAINED EVIDENCE ON THE ONE HAND OF DUMPING IN RESPECT OF MONOCHROME PORTABLE TELEVISIONS FALLING WITHIN NIMEXE CODE 85.15-27 ORIGINATING IN KOREA AND ON THE OTHER HAND OF MATERIAL INJURY RESULTING THEREFROM ; WHEREAS , SINCE THERE WAS SUFFICIENT EVIDENCE TO JUSTIFY INITIATING A PROCEEDING , THE COMMISSION ACCORDINGLY ANNOUNCED BY A NOTICE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( 2 ) THE INITIATION OF A PROCEEDING CONCERNING IMPORTS INTO THE COMMUNITY OF CERTAIN MONOCHROME PORTABLE TELEVISION SETS ORIGINATING IN KOREA , AND COMMENCED AN INVESTIGATION OF THE MATTER AT COMMUNITY LEVEL ; WHEREAS , AS REGARDS THE QUESTION OF DUMPING , AND OF INJURY RESULTING THEREFROM , THE COMMISSION SOUGHT TO OBTAIN AND VERIFY ALL INFORMATION IT DEEMED TO BE NECESSARY AND TO THIS END SENT QUESTIONNAIRES TO THE KOREAN FIRMS INVOLVED IN THE PRODUCTION AND EXPORT OF THE PRODUCT IN QUESTION AND TO THE IMPORTERS KNOWN TO BE CONCERNED ; WHEREAS IN FEBRUARY/MARCH 1981 THE COMMISSION ALSO SENT QUESTIONNAIRES TO THE 29 DUTCH , GERMAN , ITALIAN AND FRENCH FIRMS ON WHOSE BEHALF THE COMPLAINT WAS MADE , IN ORDER TO ALLOW EACH FIRM TO DEMONSTRATE THE INJURY CAUSED TO IT BY IMPORTS OF MONOCHROME PORTABLE TELEVISION SETS IMPORTED FROM KOREA ; WHEREAS THE FIRMS WERE REQUESTED TO REPLY BEFORE THE END OF MARCH 1981 ; WHEREAS AT THE EXPIRATION OF THE TIME LIMIT REPLIES HAD BEEN RECEIVED FROM ONLY SEVEN FIRMS , OF WHICH ONLY ONE SUPPLIED THE INFORMATION REQUESTED IN THE QUESTIONNAIRE , THE OTHER SIX REPLIES INDICATING THAT THE FIRMS CONCERNED DID NOT REGARD THEMSELVES AS HAVING BEEN INJURED BY IMPORTS OF THE PRODUCTS IN QUESTION FROM KOREA ; WHEREAS , DESPITE SUBSEQUENT REQUESTS FROM THE COMMISSION TO EACEM FOR A MORE COMPLETE RESPONSE FROM ITS MEMBERS , ONLY SIX FURTHER REPLIES WERE RECEIVED UP TO THE END OF SEPTEMBER 1981 , I.E . SIX TO SEVEN MONTHS AFTER THE QUESTIONNAIRES WERE SENT ; WHEREAS OF THESE SIX REPLIES FOUR CONTAINED INFORMATION REQUESTED IN THE QUESTIONNAIRE AND THE OTHER TWO INDICATED THAT THE FIRMS CONCERNED DID NOT CONSIDER THEMSELVES AS HAVING BEEN INJURED BY IMPORTS OF THE PRODUCTS IN QUESTION FROM KOREA ; WHEREAS THE OTHER 16 PRODUCERS DID NOT REPLY ; WHEREAS THE COMMISSION CARRIED OUT A DETAILED ANALYSIS OF THE FIVE REPLIES RECEIVED ; WHEREAS THE REPLY FROM THE MOST IMPORTANT COMMUNITY PRODUCER WITH FACILITIES IN FRANCE , ITALY AND THE UNITED KINGDOM INDICATED THAT ITS SALES IN THE COMMUNITY HAD INCREASED FROM 137 000 SETS IN 1977 TO 241 000 SETS IN 1978 , TO 258 000 SETS IN 1979 AND TO 282 000 SETS IN 1980 AND ITS PRODUCTION INCREASED IN PARALLEL ; WHEREAS THE ONLY OTHER FRENCH PRODUCER WHO REPLIED INDICATED THAT ITS SALES WERE MADE ONLY ON THE FRENCH MARKET ; WHEREAS IMPORTS FROM KOREA INTO FRANCE WERE 0 IN 1977 , SEVEN SETS IN 1978 , 0 IN 1979 AND 515 SETS IN 1980 ; WHEREAS IMPORTS IN SUCH SMALL QUANTITIES COULD NOT CAUSE MATERIAL INJURY ; WHEREAS THE TWO OTHER ITALIAN PRODUCERS WHO REPLIED INDICATED THAT THEIR SALES WERE MADE ONLY ON THE ITALIAN MARKET ; WHEREAS IMPORTS FROM KOREA INTO ITALY INCREASED FROM 212 SETS IN 1977 TO 26 420 SETS IN 1980 ; WHEREAS , HOWEVER , IN THE SAME PERIOD IMPORTS FROM TAIWAN INCREASED FROM 751 SETS TO 204 206 SETS ; WHEREAS IN THE CIRCUMSTANCES THERE IS NO EVIDENCE THAT ANY INJURY SUFFERED BY ITALIAN PRODUCERS HAS BEEN CAUSED BY IMPORTS FROM KOREA ; WHEREAS THE ONLY GERMAN PRODUCER WHO REPLIED INDICATED THAT ITS SALES WERE MADE IN GERMANY AND THE BENELUX COUNTRIES ; WHEREAS IMPORTS FROM KOREA INTO THOSE MARKETS INCREASED FROM 254 305 SETS IN 1977 TO 535 704 SETS IN 1980 ; WHEREAS , ALTHOUGH IMPORTS INTO THESE MARKETS FROM TAIWAN INCREASED FROM 289 158 SETS IN 1977 TO 956 650 SETS IN 1980 , THERE WAS SOME EVIDENCE THAT THE GERMAN PRODUCER MAY HAVE BEEN INJURED BY IMPORTS FROM KOREA ; WHEREAS , THEREFORE , THE COMMISSION SOUGHT TO VERIFY THE INFORMATION SUPPLIED BY THE PRODUCER ; WHEREAS , HOWEVER , DESPITE REPEATED REQUESTS FROM THE COMMISSION THIS PRODUCER HAS CONSISTENTLY FAILED TO FACILITATE THE CARRYING OUT BY THE COMMISSION OF AN ON-SPOT INVESTIGATION AT ITS PREMISES , THEREBY SIGNIFICANTLY IMPEDING THE INVESTIGATION ; WHEREAS THE COMMISSION CONCLUDED FROM THIS ATTITUDE THAT IT WAS UNLIKELY THAT ANY INJURY WHICH THIS FIRM MIGHT HAVE SUFFERED WAS MATERIAL ; WHEREAS , IN THE LIGHT OF THE ABOVE FACTS , THE COMMISSION HAS CONCLUDED THAT THERE IS NO EVIDENCE OF MATERIAL INJURY CAUSED TO A COMMUNITY INDUSTRY BY IMPORTS OF MONOCHROME PORTABLE TELEVISION SETS ORIGINATING IN KOREA ; WHEREAS IN THE CIRCUMSTANCES IT IS NOT APPROPRIATE TO DETERMINE WHETHER THESE IMPORTS HAVE BEEN DUMPED ; WHEREAS THEREFORE THE ANTI-DUMPING PROCEEDING CONCERNING IMPORTS OF CERTAIN MONOCHROME PORTABLE TELEVISION SETS FROM KOREA SHOULD BE TERMINATED , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE ANTI-DUMPING PROCEEDING CONCERNING IMPORTS OF CERTAIN MONOCHROME PORTABLE TELEVISION SETS ORIGINATING IN THE REPUBLIC OF KOREA IS HEREBY TERMINATED . DONE AT BRUSSELS , 17 DECEMBER 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT